In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                   No. 07-13-00270-CR


                          ROBERT MOORE, JR, APPELLANT

                                            V.

                          THE STATE OF TEXAS, APPELLEE

                          On Appeal from the 137th District Court
                                  Lubbock County, Texas
        Trial Court No. 2011-433,247, Honorable John J. "Trey" McClendon, Presiding

                                  December 17, 2013

                        ON ABATEMENT AND REMAND
                  Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.


      Appellant Robert Moore, Jr. appeals from his conviction for possession of

marihuana. On October 3, 2013, the clerk=s record was filed. On the same day, the

court reporter filed for an extension which was granted to November 4, 2013.          On

November 4, 2013, the reporter once again requested an extension of time to file that

portion of the record. We again granted an extension, but this time to December 9,

2013. We also admonished the reporter that no further extensions would be granted

and the matter would be abated if the foregoing deadline could not be met. Instead of
filing the document by the December 9th deadline, the reporter requested another

extension until January 9, 2014. She represents that the press of business prevents her

from complying with the previous deadline.       We recognize that the trial court for which

the reporter works may be in the best position to assess the reporter's workload and

ability to comply with our deadlines.

       Accordingly, we abate the appeal and remand the cause to the 137th District

Court of Lubbock County (trial court) for further proceedings. Upon remand, the trial

court shall issue such orders and convene such hearings that it deems necessary to

determine:

              when the reporter=s record can reasonably be transcribed
              into written form and filed in a manner that does not further
              delay the prosecution of this appeal or have the practical
              effect of depriving the appellant of his right to appeal.


       So too shall it 1) execute findings of fact and conclusions of law addressing the

foregoing issue, 2) cause to be developed a supplemental clerk=s record containing its

findings of fact and conclusions of law and all orders it may issue as a result of any

hearing in this matter, and 3) cause to be developed a reporter=s record transcribing the

evidence and arguments presented at the aforementioned hearing, if any. Additionally,

the trial court shall then cause the supplemental clerk=s and reporter=s records to be filed

with the clerk of this court on or before January 16, 2014. Should further time be

needed by the trial court to perform these tasks, then same must be requested before

January 16, 2014.

       It is so ordered.

                                                                Per Curiam

Do not publish.

                                             2